Citation Nr: 1435559	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-26 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from October 1972 to May 1973 and periods of verified active duty for training (ACDUTRA), including from May 17, 1976 to May 30, 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2007 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The December 2007 rating decision denied the Veteran's claims for entitlement to service connection for a low back condition.  The June 2010 rating decision denied the Veteran's claim for entitlement to service connection for headaches and his claim to reopen his claim for entitlement to service connection for a neck injury.  

The Veteran requested a Board videoconference hearing in a July 2009 statement.  In a January 2013 statement, the Veteran stated that he did not desire a Board hearing.  A July 2013 report of general contact reflects that the Veteran's representative clarified that the Veteran did not want a Board hearing.  Thus, the hearing request is deemed to be withdrawn.

This case was previously before the Board in August 2013.  The Board reopened the Veteran's claim for entitlement to service connection for a cervical spine disability and remanded the claims for additional development.  For the reasons that follow, the Board finds that there has been substantial compliance with the mandates of the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The probative and competent evidence of record shows the Veteran's cervical spine disability was not diagnosed in service or within one year after discharge from service was not caused or aggravated by active military service.

2.  The probative and competent evidence of record shows the Veteran's low back disability was not diagnosed in service or within one year after discharge from service was not caused or aggravated by active military service.

3.  The probative and competent evidence of record shows the Veteran's headaches were not diagnosed in service and were not caused or aggravated by active military service.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  A low back disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

3.  Headaches were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claims, letters dated in July 2007, September 2009, and March 2010 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  As requested in the August 2013 remand, the RO attempted to obtain the Veteran's medical records from his periods of ACDUTRA.  In response to a September 2013 request for medical records from the Veteran's service in the reserves, including his periods of ACDUTRA, the National Personnel Records Center (NPRC) responded that the records had been sent.  In a May 2014 response, the NPRC stated that all records had been sent.  The Board finds the AOJ made appropriate attempts to obtain the records, as requested in the August 2013 remand order.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's Social Security Administration records have been associated with the file, as requested in the August 2013 remand order.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a June 2014 medical examination to obtain opinions as to whether any cervical spine, lumbar spine or headache disabilities found in the examination was the result of service.  The opinions were rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine

The Veteran asserts that he has a cervical spine disability due to repeatedly hurting his neck while performing his duties during training.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran has been diagnosed with cervical spine degenerative disc disease status post fusion surgery.  See June 2014 VA examination report.  As the Veteran has a cervical spine disability, the first element of a service connection claim has been met.

In regard to whether there is a nexus between the cervical spine disability and service, in a July 2009 substantive appeal, the Veteran stated that he believed his service duties contributed to his current medical situation.  He served as an aircraft mechanic.  He performed preventative maintenance on the aircraft and he stated that he would always hit his head as he exited the plane.  He would feel an immediate headache and/or neck pain with a bit of whiplash.

The Veteran's service treatment records are negative for any complaints or treatment for a cervical spine disability.  The September 1972 enlistment examination report indicates the Veteran's neck was normal.  A 1973 discharge examination report indicates the Veteran's neck was normal.  No problems were noted.

The Veteran's records from his time in the Reserves also do not show the Veteran had any complaints relating to his cervical spine.  An August 1977 annual examination report indicates the Veteran's neck was normal.  In an August 1977 report of medical history, the Veteran denied having had swollen or painful joints or recurrent back pain.

Following service, a January 1995 private treatment record in the Veteran's Social Security Administration records reflects that the Veteran reported having pain in his neck.  A March 1995 MRI of the cervical spine showed he had a herniated disc in the cervical spine.

A January 1996 private operation report for the Veteran's herniated cervical disc notes that the Veteran had persistent neck pain for the past four years with radiation to his upper extremities.  An October 1999 University of California, Davis, Medical Center record reflects that the Veteran reported that he had had complaints of neck pain since 1991 along with numbness in both arms.  A March 2004 statement from Dr. R.S.P. indicates the Veteran had neck pain for a number of years.

In his March 2007 initial claim for service connection for a neck injury, the Veteran stated that the injury began in 1996.  In a March 2010 statement, the Veteran stated that the date was a typo and the injury occurred in 1973.  He stated that after the injury took place he notified his supervisors and was told that he would get in trouble if he went to sick bay.

In a July 2011 statement, B.R.S., M.A., stated that the Veteran had no functional rotation of his cervical and/or lumbar spine.  He stated that he managed a back clinic at UCLA Hospital for over 20 years.  B.R.S. stated that neck and low back tissues need time to rest and heal.  If rest is not possible or if repeated injury occurs, these tissue will be destroyed.  B.R.S.'s statement regarding the neck injury is general and does not specifically state that the Veteran's neck disability was aggravated by service.

In an April 2012 statement, R.E.S., stated that he observed the Veteran living in intense pain for the past 15 years due to the natural advancement of traumatic injuries caused by and aggravated due to work he performed on the flight line while on duty.  He stated that the Veteran had multiple neck injuries to include "seeing stars" as he collided with the entry hatch on the S-2E numerous times throughout his weekend drills and active duty tour orders.  He stated that the Veteran continued to drill and aggravated his lower back condition (traumatic injury during a tire change operation).

The June 2013 VA examiner found that the Veteran's cervical spine degenerative disc disease, status post fusion surgery was not incurred in or aggravated by service.  In the rationale, the VA examiner noted that he could not find VBMS evidence of complaints, diagnosis, or treatment for this condition while in the military.  The Veteran stated that he was evaluated very few times in the military for the condition.  The Veteran stated that he worked performing heavy lifting after the military and was able to return to normal duty while in the military.  The Veteran was not evaluated with significant treatment until 1995, or almost 20 years after his reserve service ended in 1977.  The VA examiner stated that degenerative disc disease and muscle strain are multifactorial and caused by or exacerbated by age, time, smoking, poor posture, lack of exercise, obesity, trauma/injury and heavy physical or repeated lifting (inadequately).  Some degree of degenerative disc disease progresses as we age.  The examiner noted that an X-ray was not performed in the military.  The Board finds the June 2013 VA opinion to be probative as the VA examiner provided a full rationale for the opinion and based the opinion on the available evidence of record.

The Board finds that a preponderance of the evidence is against the Veteran's claim.  The Board finds the June 2013 VA opinion to be probative.  The Veteran and R.E.S. have asserted that the Veteran's cervical spine disability was caused or aggravated by service, including his periods of ACDUTRA.  Although a lay person may be competent to report the etiology of or diagnose a disability, a cervical spine disability is not the type of disorder which is susceptible to lay opinion concerning etiology or diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant and R.E.S. were competent to provide an opinion as to the etiology of or diagnose a disorder which is typically confirmed by X-rays, the Board finds that the probative value of any such opinion is outweighed by that of the June 2013 VA examiner, who has education, training and experience in evaluating the etiology of a cervical spine disability.  

The Board also finds that the statement from B.R.S., M.A., regarding the Veteran's cervical spine is less probative than the June 2013 VA opinion as the VA examiner reviewed the claims file, provided an opinion specific to the Veteran, and provided a full rationale for the opinion.

The Veteran has asserted that he has had neck problems since service.  However, the Board finds the Veteran's assertion to be less than credible.  As noted above, the Veteran's service treatment records and medical records from the Reserves do not indicate he had a neck injury.  The January 1996 private operation report indicates the Veteran reported having had neck pain for the past four years.  The October 1999 U.C. Davis Medical Center record reflects that the Veteran reported he had neck pain since 1991.  In his initial claim for service connection, the Veteran indicated the disability began in 1996.  Due to the conflicting statements of record regarding the onset of his disability, the Board finds the Veteran's statements regarding continuity of symptoms to be less than credible.  Additionally, private treatment records from 1959 to the 1990s have been associated with the claims file.  The records do not indicate the Veteran reported neck pain until the 1990s.  Similarly, as R.E.S.' statements contradict statements from the Veteran made in the January 1996 and October 1999 private treatment records, the Board finds R.E.S.'s statement indicating the Veteran has had neck problems since service to be less than credible.  Consequently, the Board finds that service connection is not warranted based on continuity of symptoms from service.

The Board also finds that the evidence does not show that the service connection is warranted on a presumptive basis.  The evidence does not show the Veteran had a cervical spine disability which became manifest to a degree of 10 percent or more within one year from the date of his discharge from active service.  38 C.F.R. § 3.307, 3.309.  

In sum, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disability.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Low Back Disability

The Veteran asserts that he is entitled to service connection for a low back disability, which he asserts was caused and aggravated by his ACDUTRA service.  For the reasons that follow, the Board finds that service connection is not warranted.

The June 2013 VA examination report indicates the Veteran has degenerative disc disease of the lumbar spine.  Thus, the Veteran has a current low back disability, satisfying the first element of a service connection claim.

In regard to whether there is a nexus between the low back disability and service, the Veteran's service treatment records do not indicate he had back complaints during active service.  A September 1972 enlistment examination report indicates the Veteran's spine was normal.  A 1973 discharge examination report indicates the Veteran's spine was normal. 

A February 9, 1976 St. Rose Hospital record indicates the Veteran reported that while at work on February 6, 1976, he was lifting a piece of metal and twisted his back.  The record indicated the injury occurred at his work address at a private company where he was working as a utility man.  He reported having pain in his lower back.  Another February 1976 St. Rose Hospital record indicates he was treated at St. Rose on February 9 and had stayed in bed, but the back pain was worse.  The assessment was lumbosacral strain.  A February 1976 X-ray report of the lumbosacral spine indicates no diagnostic abnormality was identified.

A May 17, 1976 annual certificate of physical condition reflects the Veteran noted that he had an injury within the past 12 months which required hospitalization or caused him to be absent from school or work for more than 3 consecutive days.  He stated that he did not have any physical defects which he believed might restrict his performance on active duty.  A note from the reviewer of the document states that the Veteran had no problems with his back since the injury on March 6, 1976.  A May 17, 1976 note indicates the Veteran was examined and found qualified for ACDUTRA.  The Veteran certified there had been no significant change in his health to the best of his knowledge since he last fulfilled his annual requirements.  A May 30, 1976 note indicates the Veteran was found qualified for release from ACDUTRA.  He signed a statement indicated that he received no injuries or illness while on cruise.  

The August 1977 examination report reflects that the Veteran's spine was normal.  In the August 1977 report of medical history, the Veteran denied having had recurrent back pain.  October 1977 and July 1978 statements also indicated the Veteran certified he had received no injuries or illness while on later periods of ACDUTRA.

A March 1982 Hayward Emergency record indicates the Veteran complained of low back pain after lifting a microwave oven that morning.  The Veteran noted he had a history of low back pain.  The assessment was low back strain.

In a July 2007 statement, the Veteran stated that he injured his back while working for a private company.  He then went on workman's compensation for between 9 to 11 months while he was drilling on required weekends.  He stated that he was supposed to be on light duty but was always on heavy duty.

A service treatment record, dated in May 1976, indicates the Veteran had no problems with this back since the injury on March 6, 1976.  The Veteran indicated he did not have any physical defects which he believed might restrict his performance on active duty.  The Board notes that as the St. Rose Hospital record indicates the Veteran's back injury was February 6, 1976, it is likely the March 6 date is a typo.

A January 1995 private treatment record in the Veteran's Social Security Administration records reflects the Veteran reported that in 1976 he was lifting a tractor part and felt something pull in the lower portion of his back and he has had difficulty lifting ever since that time and has never really been able to lift anything heavier than about 20 to 30 pounds without having an increase in the amount of pain or discomfort.  A March 1995 MRI indicated the Veteran had a herniated disc in the lumbar spine.

A June 2000 orthopedic Social Security Disability evaluation reflects that the Veteran gave a history of an injury at work in 1976, stating that he has had some tendency towards recurring low back pain ever since.

The Veteran was evaluated at a VA examination in June 2013.  At the examination, the Veteran reported that his low back pain started around 1977 after doing drills by lifting heavy tires.  He reported that he worked as an aircraft mechanic while in the military and after active duty he worked lifting heavy objects during his civilian duties.  The Veteran reported he was evaluated 1 time while in the military and treated with pain medications.  He stated that he was able to return to normal duty and pass PT drill tests.  He denied injures or traumas before/after/outside the military.  He stated that he was evaluated about 3 times after the military and treated with pain medication.  

The June 2013 VA examiner found the Veteran's lumbar degenerative disc disease was not incurred or aggravated by service.  In the rationale, the VA examiner stated that the Veteran could not find complaints, diagnosis or treatment for the condition while in the military.  The Veteran reported that he was evaluated very few times in the military for the condition.  Per patient admission, he worked performing heavy lifting after the military.  Per patient admission, he was able to return to normal duty while in the military.  The VA examiner stated that Veteran was not evaluated with significant treatment until 1995 or almost 20 years after his reserve service ended in 1977.  The VA examiner noted that degenerative disc disease and muscle strength are multifactorial and are caused by or exacerbated by age, time, smoking, poor posture, lack of exercise, obesity, trauma/injury, and heavy physical or repeated lifting (inadequately).  Some degree of degenerative disc disease progresses as we age.  The Board finds the June 2013 VA opinion to be probative as the VA examiner reviewed the claims file and provided a full rationale for the opinion.

As discussed above, in a July 2011 statement, B.R.S., M.A., stated that the Veteran had no functional rotation of his cervical and/or lumbar spine.  B.R.S. stated that neck and low back tissues need time to rest and heal.  If rest is not possible or if repeated injury occurs, these tissue will be destroyed.  As B.R.S.'s statement does not specifically state the Veteran's low back disability was caused or aggravated by service, the Board finds it to be less probative than the June 2013 VA opinion, which was based on the evidence in the claims file and supported by a full rationale.

In an April 2012 statement, R.E.S., stated that he observed the Veteran living in intense pain for the past 15 years due to the natural advancement of traumatic injuries caused by and aggravated due to work he performed on the flight line while on duty.  He stated that the Veteran continued to drill and aggravated his lower back condition (traumatic injury during a tire change operation).

The appellant and R.E.S. have contended that he has a low back disability that is related to service.  Although a lay person may be competent to report the etiology of or diagnose a disability, degenerative disc disease of the lumbar spine is not the type of disorder which is susceptible to lay opinion concerning etiology or diagnosis.  Even if the appellant and R.E.S. were competent to provide an opinion as to the etiology of a disorder which is typically confirmed by X-rays the Board finds that the probative value of any such opinion is outweighed by that of the June 2013 VA examiner, who has education, training and experience in evaluating the etiology of low back disability.

The Veteran has asserted that he has had continuous symptoms of low back pain since service.  However, the Board finds the Veteran's assertion to be less than credible.  As discussed above, the evidence indicates the Veteran injured his back in 1976 while working as a civilian.  The May 1976 service record noted the Veteran reported having had no problems with his back since the injury.  The Veteran specifically denied having had recurrent back pain in the August 1977 report of medical history.  The Veteran's private treatment records do not show a history of reports of back pain, other than the March 1982 record, until 1995.  The Board finds that the Veteran's assertion that he has had continuous symptoms of low back pain since service is contradicted by the other evidence of record, including contemporaneous service and private treatment records.  Thus, the Board finds the Veteran's assertion of continuity of symptoms to be less than credible.  Accordingly, service connection is not warranted on that basis.

The Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  The Veteran did not have any low back injuries or complaints during active service.  The Veteran's spine was noted as normal on his 1973 discharge examination report.  The evidence of record demonstrates that the Veteran injured his back in February 1976 while working as a civilian for a private employer.  The Veteran's reserves records do not show the Veteran's low back disability was aggravated by service.  The May 17, 1976 note reflects that the Veteran reported having had no problems with his back since the injury.  The May 30, 1976, statement signed by the Veteran indicates he had no injuries or illnesses while on his period of ACDUTRA.  Significantly, in the August 1977 report of medical history, the Veteran denied having had recurrent low back pain. The next evidence of a back problem is the March 1982 emergency room record indicated the Veteran had low back strain after lifting a microwave.  There is no evidence he had any follow up treatment.  The June 2013 VA examiner found the Veteran's current low back disability is less likely than not caused or aggravated by service and the Board finds the VA opinion to be more probative than the statements from the Veteran, B.R.S. and R.E.S.  As discussed above, the Board finds the Veteran's assertion of continuity of symptoms from service to be less than credible.  The evidence also does not show that the Veteran had arthritis in his back to a compensable degree within one year of service.  Thus, service connection is not warranted on a presumptive basis.  38 C.F.R. § 3.307, 3.309.  

Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim for entitlement to service connection for a low back disability.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Headaches

The Veteran asserts that he is entitled to service connection for headaches.  For the reasons that follow, the Board finds that service connection is not warranted.

As a lay person, the Veteran is competent to report having headaches.  As the Veteran has a current disability, the first element of service connection has been met.

The Veteran's service treatment records are silent for any complaints or diagnoses relating to headaches.  In an August 1977 report of medical history, the Veteran denied having had frequent or severe headaches.

In a June 2002 letter, Dr. R.S.P. stated that the Veteran's headaches are due to cervical spine disease.  A March 2004 letter from R.S.P., M.D., noted that the Veteran had headache and neck pain that had been going on for a number of years.

The June 2013 VA examiner found that the Veteran's headaches were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In the rationale, the VA examiner stated that he could not find VBMS evidence of complaints, diagnosis, or treatment for the condition while in the military.  The Veteran stated that he was evaluated very few times in the military for the condition and stated that his headaches were from his neck pain, for which the VA examiner was unable to find evidence in the military per VBMS review.  The VA examiner also stated that the Veteran performed heavy lifting after the military and was able to return to normal duty while in the military.

The appellant has contended that he has headaches that are related to service.  Although a lay person may be competent to report the etiology of disability, headaches are not the type of disorder which is susceptible to lay opinion concerning etiology.  Even if the appellant were competent to provide an opinion as to the etiology of headaches, the Board finds that the probative value of any such opinion is outweighed by that of the June 2013 VA examiner, who has education, training and experience in evaluating the etiology of headaches.

The Veteran has asserted that he has had headaches since service.  The Board notes that headaches are not a chronic  disease under 38 C.F.R. § 3.309(a).  Therefore, service connection is not warranted on a presumptive basis or on the basis of continuity of symptoms from service.  In a July 2009 statement, the Veteran stated that he had frequent headaches when his squadron was decommissioned in December 1974.  As a lay person, the Veteran is competent to report that he currently has headaches and that he had headaches in service.  However, the Board finds the Veteran's statements are not credible.  In the August 1977 report of medical history, the Veteran specifically denied having had frequent or severe headaches.  As the August 1977 report of medical history is more contemporaneous to the Veteran's service than his July 2009 statement, the Board finds it to be more probative.  

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The June 2002 letter from Dr. R.S.P. indicates the Veteran's headaches are related to his cervical spine disease  As the Board finds that service connection is not warranted for a cervical spine disability, service connection is not warranted on a secondary basis.

In conclusion, the Board finds that a preponderance of the evidence is against the claim for entitlement to service connection for headaches.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for headaches is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


